Citation Nr: 0313054	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-04 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the residuals of an in-service circumcision, currently 
evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1975 to August 
1979.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2000, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which granted service connection for the 
disorder at issue in March 1998, and assigned a zero percent 
disability rating.  In December 1998, the appellant filed a 
Notice of Disagreement as to the assigned disability rating.  

The Board notes that during the pendency of this appeal the 
appellant has maintained that he has an anxiety disorder that 
was caused by the service-connected circumcision residuals.  
See, e.g.,  Notice of Disagreement, received in December 
1998; personal hearing transcript, January 2000.  The 
appellant was informed by letters dated in April 2001 and 
December 2002 of the evidence that would be required to 
substantiate his claim for an anxiety disorder in accordance 
with the Veterans Claims Assistance Act.  In March 2003, he 
notified VA that he had no further evidence to submit as to 
the claimed anxiety disorder.  Because the record on appeal 
does not indicate that adjudicative action has been taken as 
to the appellant's claim for secondary service connection, it 
is referred to the RO for appropriate disposition.  

REMAND

Upon its last review, the Board directed that further 
development be undertaken of the appellant's claim for an 
increased initial disability rating.  However, in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).   Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

However, although the RO has provided appropriate VCAA 
information as to the appellant's pending secondary service 
connection claim, as noted above, the record does not reflect 
that as to the present claim for an increased disability 
rating, such advisement under the VCAA has been undertaken.  
The Board must therefore remand the present claim for 
compliance with the VCAA as to the claim at issue.  While 
such action is regrettable, the Courts have made it clear 
through precedent issued subsequent to the passage of the 
VCAA that strict compliance with the Act's notice provisions 
is required.  Quartuccio, supra.     

Accordingly, this matter is REMANDED for the following:

1.  The RO should advise the 
appellant of what evidence would 
substantiate his claim for a 
compensable evaluation for the 
residuals of an in-service 
circumcision in accordance with the 
provisions of the VCAA.  The RO 
should take appropriate action in 
this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), 
including, but not limited to, 
informing the appellant of the 
provisions of the VCAA, the one year 
period for receipt of additional 
evidence, as well as the division of 
responsibilities between the VA and 
the appellant in obtaining evidence 
necessary to substantiate his claim.  
The RO should take such additional 
development action as it deems proper 
with respect to the claim, including 
if appropriate the conduct of any 
appropriate VA medical examinations 
in accordance with the VCAA or other 
relevant law.  

2.  Following such development, the 
RO should review and readjudicate the 
claim with consideration of all of 
the pertinent evidence of record 
including that added to the record 
since the last supplemental statement 
of the case was issued.  If any such 
action does not resolve the claim, 
the RO shall issue the appellant a 
supplemental statement of the case.  
Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



